                      Case 2:19-cv-01487-JCM-EJY Document 21 Filed 05/15/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    DEUTSCHE BANK NATIONAL TRUST                           Case No. 2:19-CV-1487 JCM (EJY)
                      COMPANY,
                 8                                                                              ORDER
                                                             Plaintiff(s),
                 9
                              v.
               10
                      FIDELITY NATIONAL TITLE
               11     INSURANCE COMPANY, et al.,
               12                                          Defendant(s).
               13
               14             Presently before the court is the matter of Deutsche Bank National Trust Company v.
               15     Fidelity National Title Insurance Company et al., case number 2:19-cv-01487-JCM-EJY. On
               16     November 25, 2019, the parties stipulated to stay the instant action pending the Ninth Circuit’s
               17     decision in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. case no. 19-
               18     17332 (district court case no. 3:19-cv-00241-MMD-WGC) (the “Wells Fargo II appeal”). (ECF
               19     No. 17).     The court granted that stipulation the next day.        (ECF No. 18).       Nonetheless,
               20     defendants’ motion to stay case (ECF No. 16) remains pending. The court denies that motion as
               21     moot.
               22             The parties indicate that they “anticipate that the Ninth Circuit Court of Appeals’
               23     decision in the Wells Fargo II Appeal will likely touch upon issues regarding the interpretation
               24     of the Form Policy and the reasonableness of the insurer’s denial, that could potentially affect the
               25     disposition of the other Actions, including the instant action,” and further represent as follows:
               26
                                      both of the Parties agree that it is appropriate and desirous to stay
               27                     the instant action pending the disposition of the Wells Fargo II
                                      Appeal, that a stay of the instant action will not prejudice either of
               28                     the Parties, and that a stay of the instant action will best serve the
                                      interests of judicial economy (given the possibility that the Ninth

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01487-JCM-EJY Document 21 Filed 05/15/20 Page 2 of 2



                1                    Circuit Court of Appeals’ decision on the Wells Fargo II Appeal
                                     might affect the disposition of this case)
                2
                3     (ECF No. 17 at 2).

                4            The court agrees that that the Ninth Circuit’s decision in the Wells Fargo II appeal will

                5     likely control the disposition instant action. At the very least, the Ninth Circuit’s decision will

                6     significantly impact defendants’ motion to dismiss, which remains pending. (ECF No. 9). The

                7     court now dismisses that motion without prejudice and instructs defendants to refile their motion

                8     after the stay in this case has been lifted and, if appropriate, brief the impact the Wells Fargo II

                9     appeal has on the instant action.

              10             Accordingly,

              11             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to

              12      stay case (ECF No. 16) be, and the same hereby is, DENIED as moot.

              13             IT IS FURTHER ORDERED that defendants’ motion to dismiss (ECF No. 9) be, and the

              14      same hereby is, DENIED without prejudice.

              15             DATED May 15, 2020.

              16                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
